DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 7/26/22 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “analyze each of the plurality of components within each image of the plurality of images; determine a matching score between a corresponding profile image of each of the plurality of components within each of the plurality of images of the test assembly, wherein the matching score is more greatly impacted by a missing component than a misoriented component; classify the installation of each of the plurality of components based on the matching score;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image classification, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found unconvincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

 [3]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Beers (US 5185811) discloses a method for validating correctness of installation of a component in a device, comprising: 
capturing a plurality of images using a plurality of cameras, wherein the plurality of
cameras are oriented to capture a different view of a test assembly including a component (see figure 1 below):

    PNG
    media_image1.png
    493
    659
    media_image1.png
    Greyscale
;
analyzing, by a processing device, the component within each image of the plurality of images (see figure 3a and figure 3b, analysis shown in figure 8A, develop summation profiles and process summations):

    PNG
    media_image2.png
    267
    804
    media_image2.png
    Greyscale
 ;
determining, by the processing device, a matching score between a profile image of the component within each corresponding profile image and the plurality of captured images (figure 6, column 5, lines 53-62, which schematically shows against reference outline 80 an outline 82 representing image frame of reference, the average lead centroids are indicated at T, R, B, L on component 4, outline 82, coordinates of the average lead centroids are (TX, TY), (RX, RY), (BX, BY) and (LX, LY), the coordinates of the center (XY, CY), of component 4 are found by averaging the centroids of the sides, figure 5 shows summation score which reads on the matching score):

    PNG
    media_image3.png
    341
    752
    media_image3.png
    Greyscale
;
classifying the component installation based on the matching score (see column 3, lines 60-67, groups of windows are classified as falling into the classes top, left, bottom, or right of a component, a group of windows comprises one non-overlapping mapped window such as 42 or a set of two overlapping mapped windows such as 44 and 50. Groups within each class are then ordered canonically).
Miranda discloses generating an indication of whether the component was correctly installed in the test assembly based on the matching score (see paragraph 78, comparing the measured characteristics with at least one of stored reference values and each other, block 1106, and making a final decision as to whether the press-fit connection is acceptable based upon results of the comparing, block 1108).

Beers also discloses the method of claim 10, wherein the analyzing the component within each image of the plurality of images includes comparing each component with the profile image to determine a correlation coefficient score (see figure 3a and figure 3b, analysis shown in figure 8A, develop summation profiles and process summations, the left and right is read as a single component):

    PNG
    media_image2.png
    267
    804
    media_image2.png
    Greyscale
 .

Beers also discloses the method of claim 10, wherein the analyzing the component within each image of the plurality of images includes comparing a plurality of portions of the image with the profile image (figure 6, column 5, lines 53-62, which schematically shows against reference outline 80 an outline 82 representing image frame of reference, the average lead centroids are indicated at T, R, B, L on component 4, outline 82, coordinates of the average lead centroids are (TX, TY), (RX, RY), (BX, BY) and (LX, LY), the coordinates of the center (XY, CY), of component 4 are found by averaging the centroids of the sides, figure 5 shows summation score which reads on the matching score):

    PNG
    media_image3.png
    341
    752
    media_image3.png
    Greyscale
.

Beer and Miranda are silent in disclosing analyze each of the plurality of components within each image of the plurality of images; determine a matching score between a corresponding profile image of each of the plurality of components within each of the plurality of images of the test assembly, wherein the matching score is more greatly impacted by a missing component than a misoriented component.

Vilella (US 20020186877) discloses a housing, enclosing: a platform having a tiered surface (see figure 3, 4), comprising a first surface and a second surface parallel to the first surface and disposed a height from the first surface (see figure 3, the first and second surface are parallel to each other), wherein the tiered surface forms an abutment surface configured as a stop against which a test assembly is abutted (see figure 3, 6 and 5 are tiered surface):

    PNG
    media_image4.png
    590
    1147
    media_image4.png
    Greyscale
.

Beer, Miranda and Vilella, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 10. For all the reasons above, all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/3/22